

116 HR 7385 IH: To award a Congressional Gold Medal to Edwin Cole “Ed” Bearss, in recognition of his contributions to preservation of American Civil War history and continued efforts to bring our Nation’s history alive for new generations through his interpretive storytelling.
U.S. House of Representatives
2020-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7385IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Connolly introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional Gold Medal to Edwin Cole Ed Bearss, in recognition of his contributions to preservation of American Civil War history and continued efforts to bring our Nation’s history alive for new generations through his interpretive storytelling.1.FindingsCongress finds the following:(1)Edwin Cole Ed Bearss was born June 26, 1923, in Billings, Montana, to Omar and Virginia Bearss.(2)During a 40-year career with the National Park Service, Mr. Bearss distinguished himself as one of America’s preeminent historians, particularly in the field of the Civil War, not only through his work to preserve the places in which our Nation’s history was forged but also through his captivating interpretive storytelling about the people and events that shaped those places.(3)Mr. Bearss’ lifelong passion for Civil War history was kindled during his youth. Even at an early age, Mr. Bearss demonstrated a knack for committing facts to memory, a skill that helped him win school contests in history, current events, and geography.(4)He graduated high school in May 1941 and the following year joined the U.S. Marine Corps, serving with the 3rd Marine Raider Battalion during the invasion of Guadalcanal and the Russell Islands. He was badly wounded in gunfire at Suicide Creek, Cape Gloucester, New Britain, while serving with the 7th Regiment, 1st Marine Division.(5)Upon returning home, Mr. Bearss attended Georgetown University, obtaining a bachelor’s degree in Foreign Service studies, and later attended Indiana University, earning a master’s degree in history.(6)It was during a fortuitous visit to the Shiloh National Military Park in Tennessee, on a tour with the park historian, where the seeds were planted for Mr. Bearss’ future career with the National Park Service.(7)In 1955, he landed a job as park historian at the National Battlefield Park in Vicksburg, Mississippi, where his research helped fill in missing pieces of Civil War history. None were more significant than the discovery of the USS Cairo, a long-lost Union ironclad gunboat sunk by Confederate submarine torpedoes in 1862 that was buried in the mud of the Yazoo River. Mr. Bearss later authored a book on the sinking and salvage of the ironclad.(8)It was during his tenure at Vicksburg that he met his wife, Margie, a teacher who shared Mr. Bearss’ love of history. They had three children, Sara, Cole, and Jenny.(9)Mr. Bearss became the National Park Service’s chief historian in 1981. Following his retirement in 1994, he was recognized with the title Chief Historian Emeritus, a fitting title as his research and recounting of our Nation’s history continues to this day.(10)Whenever possible, he travels to our Nation’s Civil War battlefields, helping to preserve the places where history happened and make those places come alive as a public historian. He once said, You can’t describe a battlefield unless you walk it.. Anyone who has spent time with Mr. Bearss touring a battlefield, sometimes braving the elements, enthralled by his prodigious tales regards him as a National Treasure. His unique chronicling of our Nation’s history has been described as a transcendental experience of Homeric monologues punctuated by colorful, vivid images. Mr. Bearss himself has been described as a cross between a good-natured platoon sergeant and Walter Cronkite. He lectures with his eye closed, so he can see the history better, he once said.(11)Mr. Bearss has received multiple honors for his contributions to the preservation of our Nation’s history: the Harry S. Truman Award in 1961 for Meritorious Service in the field of Civil War history, Man of the Year at Vicksburg in 1963, inducted a member of the Company of Military Historians in 1964, the Nevins-Freeman Award from the Chicago Civil War Roundtable in 1980, the Department of the Interior’s Distinguished Service Award in 1983, and a commendation from the Secretary of the Army in 1985. The Secretary of the Interior at the time, James Watt, called Mr. Bearss unquestionably the most productive historian in the history of the National Park Service.(12)Mr. Bearss continued to tour the country well into his later years, visiting battlefields and Civil War organizations, to keep America’s history fresh in the minds of future generations.2.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Edwin Cole Ed Bearss, in recognition of his contributions to preservation of American Civil War history and continued efforts to bring our Nation’s history alive for new generations through his interpretive storytelling.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.4.Status of medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.